Name: Commission Decision of 10 December 1982 amending Decision 79/277/EEC as regards animal health conditions governing the import of masseter muscles from Argentina, Brazil, Uruguay and Paraguay
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-22

 Avis juridique important|31982D086382/863/EEC: Commission Decision of 10 December 1982 amending Decision 79/277/EEC as regards animal health conditions governing the import of masseter muscles from Argentina, Brazil, Uruguay and Paraguay Official Journal L 361 , 22/12/1982 P. 0026 - 0026*****COMMISSION DECISION of 10 December 1982 amending Decision 79/277/EEC as regards animal health conditions governing the import of masseter muscles from Argentina, Brazil, Uruguay and Paraguay (82/863/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 81/476/EEC (2), and in particular Articles 16 and 28 thereof, Whereas animal health conditions concerning imports of fresh meat from Argentina, Brazil and Uruguay were laid down by Commission Decisions 78/693/EEC, 78/694/EEC and 78/695/EEC (3) respectively, as amended by Decision 79/18/EEC (4), and from Paraguay by Commission Decision 79/238/EEC (5); Whereas difficulties exist in the application of Article 20 (k) of Directive 72/462/EEC which have still to be resolved; whereas, in order not to disrupt existing trade patterns, Member States should be allowed, on a temporary basis, to continue to authorize imports of whole masseter muscles of bovine animals; Whereas Commission Decision 79/277/EEC (6), as last amended by Decision 82/78/EEC (7), provides for such temporary authorizations; whereas a further period is necessary to resolve the difficulties referred to above; whereas the Commission has made the necessary proposals to the Council (8); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Articles 1, 2, 3 and 4 of Decision 79/277/EEC, '31 December 1982' is hereby replaced by '31 December 1983'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 186, 8. 7. 1981, p. 20. (3) OJ No L 236, 28. 8. 1978, pp. 19, 29 and 37. (4) OJ No L 7, 11. 1. 1979, p. 31. (5) OJ No L 53, 3. 3. 1979, p. 33. (6) OJ No L 65, 15. 3. 1979, p. 32. (7) OJ No L 41, 12. 2. 1982, p. 45. (8) OJ No C 250, 30. 9. 1981, p. 3.